Citation Nr: 1815559	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service-connection claim for a left hip disability.

2.  Whether new and material evidence has been submitted to reopen a service-connection claim for a lumbar spine disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1971 to December 1972, and he is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran provided testimony before the undersigned in January 2018.  A transcript is associated with the claims file.

New and Material Evidence

The Veteran filed a service-connection claim for left hip and lumbar spine disabilities in December 2007.  In an October 2008 decision, the RO denied service connection.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the October 2008 rating decision.  Therefore, the October 2008 rating decision is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008).  The Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  
Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  The Veteran was denied service connection in October 2008 based on, in part, a finding by the RO that there was insufficient evidence of a relationship between the Veteran's service-connected disabilities and his claimed left hip and lumbar spine disabilities.  

Since that decision, the Veteran has submitted an opinion from Dr. J.W., M.D. that his left hip and lumbar spine disabilities are caused by the Veteran's service-connected left knee disability.  See Medical narrative report dated July 2012.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for left hip and lumbar spine disabilities.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


FINDINGS OF FACT

1.  In an October 2008 decision, the RO denied service connection for a left hip and lumbar spine disabilities.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the October 2008 rating decision.  

2.  The evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for left hip and lumbar spine disabilities, a relationship between the Veteran's service-connected disabilities and his claimed left hip and lumbar spine disabilities.  

3.  Resolving reasonable doubt in the Veteran's favor, left hip degenerative joint disease was proximately caused by his service-connected left knee disability.

4.  Resolving reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease was proximately caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for a left hip disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008).

2.  The evidence received since the October 2008 rating decision is new and material, and the service-connection claim for a left hip disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 2008 rating decision denying service connection for lumbar spine disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2008).

4.  The evidence received since the October 2008 rating decision is new and material, and the service-connection claim for a lumbar spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for left hip degenerative joint disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts service connection on a secondary basis.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A disability which is aggravated by a service-connected disability may also be service-connected to the degree that aggravation is show.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Left Hip

Initially, the Board notes that the Veteran manifests degenerative joint disease of the left hip, status post total arthroplasty.  See VA examination dated August 2012.  The Board finds that the first element of secondary service connection is established.  See Wallin, 11 Vet. App. at 512.

The Veteran is service-connected for left knee degenerative joint disease, status post total knee replacement; thus, the second element of secondary service connection is also established.  Id.

With regard to nexus, the evidence conflicts.  VA examinations in September 2008 and August 2012 contain opinions that the Veteran's left hip disability is less likely than not related to his service-connected left knee disability.  In contrast, the Veteran has submitted an opinion from Dr. J.W., M.D. that his left hip disability is a consequence of the Veteran's service-connected left knee disability.  The Board notes Dr. J.W. supported his opinion with rationale, opining that the Veteran's altered gait mechanics as a result of his service connected left knee caused osteoarthritis of the left hip.

The September 2008 and August 2012 VA examiners provided rationale in support of their opinions.  In regard to the July 2012 opinion from Dr. J.W., the Board also notes that this opinion was supported with rationale.  The Board assigns equal probative value to the VA opinions against and the private opinion supporting the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the Board finds the evidence is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Having satisfied the elements of service connection, service connection for a left hip disability is warranted.  

Lumbar spine

Initially, the Board notes that the Veteran manifests degenerative disc disease of the lumbar spine.  See Private medical record dated January 2018.  Accordingly, the Board finds that the first element of secondary service connection is established.  See Wallin, 11 Vet. App. at 512.

As noted above, the Veteran is service-connected for left knee degenerative joint disease, status post total knee replacement; thus, the second element of secondary service connection is also established.  Id.

With regard to nexus, again, the evidence conflicts.  VA examinations in September 2008 and September 2012 contain opinions that the Veteran's lumbar spine disability is less likely than not related to his service-connected left knee disability.  In contrast, the Veteran has submitted an opinion from Dr. J.W., M.D. that his lumbar spine disability is a consequence of the Veteran's service-connected left knee disability.  The Board notes Dr. J.W. supported his opinion with rationale regarding the Veteran's altered gait mechanics as a result of his service connected left knee.

The September 2008 and August 2012 VA examiners provided rationale in support of their opinions.  In regard to the July 2012 opinion from Dr. J.W., the Board also notes that this opinion was supported with rationale.  The Board assigns equal probative value to the VA opinions against and the private opinion supporting the Veteran's claim.  Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, the Board finds the evidence is at least in equipoise.  Gilbert, 1 Vet. App. at 55.  Having satisfied the elements of service connection, service connection for a lumbar spine disability is warranted.  


ORDER

Service connection for left hip degenerative joint disease is granted.

Service connection for lumbar spine degenerative disc disease is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


